Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending.

Claim Objections
3.	Claim 5 is objected to because of the following informalities: Line 2 states “the data filed” and should be replaced with “the data field”.  Appropriate correction is required.

4.	Claim 12 is objected to because of the following informalities: Line 2 states “the data filed” and should be replaced with “the data field”.  Appropriate correction is required.

5.	Claim 14 is objected to because of the following informalities: Line 2 states “the data filed” and should be replaced with “the data field”.  Appropriate correction is required.

6.	Claim 18 is objected to because of the following informalities: Line 3 states “the data filed” and should be replaced with “the data field”.  Appropriate correction is required.

7.	Claim 20 is objected to because of the following informalities: Line 3 states “the data filed” and should be replaced with “the data field”.  Appropriate correction is required.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,866,918 B2.  Although the conflicting the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 10,866,918 B2
Claim 1.  A system, comprising: 

a first microservice configured to: 

receive a dataset from a second microservice or an industrial automation component; 

parse the dataset to generate parsing results associated with the dataset, wherein the parsing results comprise one or more components of the dataset; 

determine a data delivery pipeline based at least in part on at least one of the parsing results or a manifest, wherein the manifest comprises one or more logical associations between one or more data types or the dataset with one or more data tags with respect to routing the dataset to a data consumer subscribing to the data delivery pipeline; and 

transmit the dataset through the data delivery pipeline to a data consumer subscribing to the data delivery pipeline.


Claim 10. The system of claim 1, wherein the manifest is configured to store a logical name of a data partition associated with one or more predefined segmentations of datasets.
A method, comprising: 

receiving a first dataset at a first microservice from an industrial automation component of an industrial automation system; 

performing, using the first microservice, a first matching microservice to generate a data tag and a data field based on the first dataset; 

transmitting the first dataset from the first microservice to a second microservice; 

performing, using the second microservice, a parsing operation on the first dataset to generate parsing results associated with the first dataset, wherein the parsing results comprise one or more components of the first dataset; 

determining a data delivery pipeline based at least in part on the data tag, the data field, the parsing results, a manifest, or any combination thereof, wherein the manifest is configured to store a logical name of a data partition associated with one or more predefined segmentations of the first dataset, wherein the manifest comprises one or more logical associations between one or more data types or the first dataset with the data tag with respect to routing the first dataset to a data consumer subscribing to the data delivery pipeline; and 

transmitting the first dataset through the data delivery pipeline to the data consumer subscribing to the data delivery pipeline.



10.	Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 13, respectfully, of U.S. Patent No. 10,866,918 B2.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 2, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koszek (US Pub. No. 2019/0182309 hereinafter “Koszek”).
Referring to claim 1, Koszek discloses a system, comprising: 
a first microservice (Koszek – Fig. 2 & par. 23 disclose a first micro-service 201) configured to: 
receive a dataset from a second microservice or an industrial automation component (Koszek – Fig. 2 & par. 23 disclose a first micro-service 201 receiving a request message 100 from a front end 220 of a client electronic device system 260.); 
parse the dataset to generate parsing results associated with the dataset, wherein the parsing results comprise one or more components of the dataset (Koszek – see par. 40, 46); 
determine a data delivery pipeline based at least in part on at least one of the parsing results or a manifest, wherein the manifest comprises one or more logical associations between one or more data types or the dataset with one or more data tags with respect to routing the dataset to a data consumer subscribing to the data delivery pipeline (Koszek – see par. 44-46); and 
transmit the dataset through the data delivery pipeline to a data consumer subscribing to the data delivery pipeline (Koszek – see par. 44-47).

Referring to claim 2, Koszek discloses the system of claim 1, wherein the second microservice (Koszek – Fig. 2, Micro-Service 202) comprises a first sub-microservice and a second sub-microservice (Koszek – Fig. 3 shows a message processing engine 357 and a service engine 354.), wherein the first sub-microservice is configured to generate the data tag based on the dataset (Koszek – Fig. 3 & par. 40 show a message processing engine 357 generating a header 302.) and the second sub-microservice is configured to generate the data field based on the (Koszek – Fig. 3 & par. 40 show a message processing engine 357 generating a data 305.). 

Referring to claim 6, Koszek discloses the system of claim 1, wherein the data consumer comprises: an additional microservice configured to process the dataset; a storage location configured to store the dataset; a data-consuming software configured to process the dataset; or any combination thereof (Koszek – Fig. 2 shows a second micro-service 203 processing the first intermediate message/results 270.). 

Referring to claim 7, Koszek discloses the system of claim 1, wherein the dataset is transmitted between each microservice of a plurality of microservices before the dataset is stored in a storage location (Koszek – Fig. 2 shows dotted arrows coupling the shared data storage 290 to each of the micro-services 201-203 indicating storage of data that could be performed after data is transmitted to each of the micro-services.). 

Referring to claim 8, Koszek discloses the system of claim 1, wherein the parsing the dataset comprises analyzing the content of the dataset (Koszek – see par. 40, 43, 44). 

Referring to claim 10, Koszek discloses the system of claim 1, wherein the manifest is configured to store a logical name of a data partition associated with one or more predefined segmentations of datasets (Koszek – see par. 40, 44). 

Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the second microservice is configured to: determine whether the data tag matches one of a plurality of data delivery pipelines; and in response to determining that the data tag matches one of the plurality of data delivery pipelines, transmit the dataset to a data consumer subscribing to the one of the plurality of data delivery pipelines”, in combination with other recited limitations in dependent claim 3.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the second microservice is configured to: in response to determining that the data tag does not match one of the plurality of data delivery pipelines, determine whether the data field matches one of a plurality of data delivery pipelines; and in response to determining that the data field matches one of the plurality of data delivery pipelines, transmit the dataset to a data consumer subscribing to the one of the plurality of data delivery pipelines”, in combination with other recited limitations in dependent claim 4.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the second microservice is configured to: in response to determining that the data field does not match one of the plurality of data delivery pipelines, transmit the dataset to the first microservice”, in combination with other recited limitations in dependent claim 5.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the parsing the dataset comprise mapping of one or more potential states of the dataset to a consumption identifier associated with one or more matching data consumers subscribed to one or more data delivery pipelines”, in combination with other recited limitations in dependent claim 9.

14.	Claims 11-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “in response to determining that the data tag matches one of the plurality of data delivery pipelines, transmitting, by the first microservice, the dataset to a data consumer subscribing to the one of the plurality of data delivery pipelines; in response to determining that the data tag does not match one of the plurality of data delivery pipelines, determining, by the first microservice, whether the data field matches one of a plurality of data delivery pipelines; and in response to determining that the data field matches one of the plurality of data delivery pipelines, transmitting, by the first microservice, the dataset to a data consumer subscribing to the one of the plurality of data delivery pipelines”, in combination with other recited limitations in independent claim 11.
The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “in response to determining that the data tag matches one of the plurality of data delivery pipelines, transmitting the dataset to a data consumer subscribing to the one of the plurality of data delivery pipelines; in response to determining that the data tag does not match one of the plurality of data delivery pipelines, determining whether the data field matches one of a plurality of data delivery pipelines; and in response to determining that the data field matches one of the plurality of data delivery pipelines, transmitting the dataset to a data consumer subscribing to the one of the plurality of data delivery pipelines”, in combination with other recited limitations in independent claim 17. 
Claims 12-16 and 18-20 are allowable based on their dependency of independent claims 11 and 17.

Conclusion 
15.        Claims 1, 2, 6-8 and 10 are rejected. 
              Claims 3-5 and 9 are objected to.
              Claims 11-20 are allowed.	
	 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181                                                                                                                                                                                            

/Farley Abad/               Primary Examiner, Art Unit 2181